DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-12,17-20) in the reply filed on 11/19/21 is acknowledged.

Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.

Specification
The title of the invention needs to be more descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0214891 (Robert et al.).
With regards to claim 1, Robert et al. discloses an tri-axial accelerometer comprising, as illustrated in Figures 1-18, a sensor (e.g. not labeled the system as illustrated in Figure 1); a base body 10 (e.g. substrate); a first movable structure body M (e.g. top half of proof mass M) including a plurality of first movable electrodes AM3 where a direction from the base body toward the plurality of first movable electrodes being aligned with a first direction (e.g. z-axis direction) where a distance between the base body and the plurality of first movable electrodes being changeable; a direction from one of the plurality of first movable electrodes AM3 toward an other one of the plurality of first movable electrodes AM3 being aligned with a second direction (e.g. y-axis direction) crossing the first direction; a first fixed structure body P3 (e.g. fixed comb structure) including a plurality of first fixed electrodes AF3 where one of the plurality of first fixed electrodes being between the one of the plurality of first movable electrodes and the other one of the plurality of first movable electrodes (as observed in Figure 1); a first movable electrode length (e.g. height of AM3 in Figure 2) along the first direction (e.g. z-axis direction) of the one of the plurality of first movable electrodes being shorter than a first fixed electrode length (e.g. height of AF3 in Figure 2) along the first direction of the one of the plurality of first fixed electrodes (paragraph [0037]; as observed in Figure 2).  (See, paragraphs [0027] to [0117]).
With regards to claim 2, Robert et al. further discloses the one of the plurality of first fixed electrodes AF3 includes a first partial region (e.g. lower partial region of AF3 in Figure 2) and a second partial region (e.g. upper partial region of AF3 in Figure 2); the first partial region overlaps the one of the plurality of first movable electrodes in the second direction (as observed in Figure 2); the second partial region does not overlap the one of the plurality of first movable electrodes in the second direction (as observed in Figure 2); a first distance along the first direction between the base body and the first partial region is different from a second distance 
With regards to claim 3, Robert et al. further discloses the first movable electrode length AM3 is not less than 1/10 and not more than 99/100 of the first fixed electrode length AF3.  (See, as observed in Figure 2).
With regards to claim 4, Robert et al. further discloses the first movable structure body M further includes a first movable conductive portion M such that the first movable conductive portion is separated from the base body in the first direction (as observed in Figure 2); the plurality of first movable electrodes AM3 is held by the first movable conductive portion (as observed in Figures 1,2); the first movable electrode length is shorter than a first movable conductive portion length (e.g. height of M in Figure 2) along the first direction of the first movable conductive portion (as observed in Figure 2).
With regards to claim 5, Robert et al. further discloses the first movable structure body further includes a first fixed portion 14 (e.g. stud) such that the first fixed portion is fixed to the base body; the first movable conductive portion is held by the first fixed portion.  (See, as observed in Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0214891 (Robert et al.) in view of U.S. Patent in view of U.S. Patent Application Publication 2015/0029690 (Tanaka).
With regards to claim 6, Robert et al. further discloses the first movable structure body further includes a first movable connection portion 12 (e.g. deformable membrane) connecting the first fixed portion AF3 and the first movable conductive portion M such that the first movable connection portion 12 is separated from the base body 10 in the first direction (as observed in Figure 2); the first movable connection portion 12 and the first movable conductive portion M extend along the second direction (as observed in Figure 2).
The only difference between the prior art and the claimed invention is one end portion of the first movable connection portion is fixed to the first fixed portion while an other end portion of the first movable connection portion is connected to the first movable conductive portion.
Tanaka a physical quantity sensor comprising, as illustrated in Figures 1-9A, a sensor 100; a base body 10 (e.g. substrate); a first movable structure body 30a (e.g. proof mass) having a first conductive portion 32a (e.g. first movable region of proof mass 30); a fixing portion 34a; a first movable connection portion 36a (e.g. support portion); one end portion of the first movable connection portion 36a is fixed to the first fixed portion 34a while an other end portion of the first movable connection portion 36a is connected to the first movable conductive portion 32.  (See, paragraphs [0041] to [0206]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing one end portion of the first movable connection portion is fixed to the first fixed portion while an other end portion of the first movable connection portion is connected to the first movable conductive portion as suggested by Tanaka to the system of Robert et al. to produce a restoration force against torsional deformation produced when the proof mass makes a seesaw swing motion and functions as a torsion spring.  (See, paragraph [0058] of Tanaka).

With regards to claim 8, Tanaka further discloses the length of the first movable conductive portion 32a along the third direction is longer than the length of the first movable structure portion 31a along the third direction (as observed in Figure 1).
With regards to claim 9, Robert et al, modified by Tanaka for teach the concept of employing a second movable structure body 30b, further discloses a second fixed structure body P1, a second movable structure body M including a plurality of second movable electrodes AM1 where a distance between the base body and the plurality of second movable electrodes being changeable, a direction from one of the plurality of second movable electrodes AM1 toward an other one of the plurality of second movable electrodes being aligned with the second direction; the second fixed structure body P1 including a plurality of second fixed electrodes AF1 where one of the plurality of second fixed electrodes being between the one of the plurality of second movable electrodes and the other one of the plurality of second movable electrodes; a second fixed electrode length (e.g. height of AF1 in Figure 2) along the first direction of the one of the plurality of second fixed electrodes being shorter than a second movable electrode length (e.g. height of AM1 in Figure 2) along the first direction of the one of the plurality of second movable electrodes (paragraph [0037]; as observed in Figure 2).  NOTE: the claim is like claiming a duplicate of the Robert et al. system – St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8,11 (7th Cir. 1977).

With regards to claim 11, Robert et al., modifying Tanaka, further discloses the second fixed electrode length AF1 is not less than 1/10 and not more than 99/100 of the second movable electrode length AM1.  (See, as observed in Figure 2).
With regards to claim 12, Tanaka, modifying Robert et al., further discloses the concept of a first electrostatic capacitance between the plurality of first movable electrodes and the plurality of first fixed electrodes when a first acceleration is applied is smaller than a second electrostatic capacitance between the plurality of first movable electrodes and the plurality of first fixed electrodes when the first acceleration is not applied; a third electrostatic capacitance between the plurality of second movable electrodes and the plurality of second fixed electrodes when a second acceleration is applied is smaller than a fourth electrostatic capacitance between the plurality of second movable electrodes and the plurality of second fixed electrodes when the second acceleration is not applied, the second acceleration having a component in a reverse orientation of an orientation of the first acceleration; an absolute value of a difference between a fifth electrostatic capacitance and a sixth electrostatic capacitance is less than an absolute value of a difference between the first electrostatic capacitance and the second electrostatic capacitance, the fifth electrostatic capacitance being between the plurality of first movable electrodes and the plurality of first fixed electrodes when the second acceleration is 
	With regards to claim 17, the claim is commensurate in scope with the above claims 1,9,10,12 and is rejected for the same reasons as set forth above.
	With regards to claim 18, Tanaka further discloses a first insulating portion; the first insulating portion 80 being provided between the base body and the first fixed portion.  (See, paragraph [0067]).  
	With regards to claim 19, Tanaka, modifying Robert et al., further discloses the base body 10 includes silicon; the plurality of first movable electrodes 30a,30b and the plurality of first fixed electrodes 21a,21b,22a,22b include silicon 54 and a first element (paragraph [0119]).  However, Tanaka does not explicitly specify such parameter (the first element includes at least one selected from the group consisting of germanium, phosphorus, arsenic, antimony, boron, gallium, and indium) as in the claim.  To have set such test material characteristics as in the claim is considered to have been a matter of choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
	With regards to claim 20, Tanaka, modifying Robert et al., further discloses an electrostatic capacitance between the plurality of first movable electrodes and the plurality of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Matsuura, Huang, Fang, Simoni, Reinmuth, Foster, Leonardson, are related to acceleration sensor having a movable proof mass with a plurality of movable electrodes and a plurality of fixed electrodes between the movable electrodes to detect acceleration along a z-axis direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 







/HELEN C KWOK/Primary Examiner, Art Unit 2861